t c memo united_states tax_court mark andres green petitioner v commissioner of internal revenue respondent docket no filed date mark andres green pro_se dessa j baker-inman for respondent memorandum findings_of_fact and opinion paris judge in two notices of deficiency dated date respondent determined federal_income_tax deficiencies additions to tax and a civil_fraud penalty as follows additions to tax sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure civil_fraud penalty sec_6663 --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- deficiency dollar_figure big_number big_number big_number year the amounts of any additions to tax under sec_6651 will be determined pursuant to sec_6651 b and c after concessions the issues for decision are whether petitioner failed to report income for and petitioner is entitled to a deduction under sec_861 and sec_1341 for petitioner is liable for additions to tax under sec_6651 for fraudulent_failure_to_file for and petitioner is liable for a civil_fraud penalty under sec_6663 for petitioner is liable for additions to tax under sec_6651 for failure to pay for and petitioner is liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for if petitioner respondent conceded that petitioner is not liable for an addition_to_tax under sec_6654 for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure is not liable under sec_6651 he is liable for additions to tax under sec_6651 for and and if petitioner is not liable under sec_6663 he is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts were deemed stipulated under rule f and are so found the stipulated facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in oklahoma at the time his petition was timely filed during the years at issue petitioner was married had three children and was employed as a construction manager for petroleum marketers equipment company of tulsa inc pmec i tax_year at the end of pmec issued to petitioner a form_w-2 wage and tax statement form_w-2 the form_w-2 reported wages of dollar_figure and withholding of dollar_figure for social_security_tax dollar_figure for medicare_tax and zero for federal_income_tax also in petitioner received dollar_figure of nonemployee compensation_for services he provided to another entity which the entity reported on a form 1099-misc miscellaneous income petitioner did not file a form_1040 u s individual_income_tax_return by its due_date or extension date in in date petitioner submitted a form 1040x amended u s individual_income_tax_return for first form 1040x petitioner reported adjusted_gross_income agi of dollar_figure but did not specify the source of his income eg whether it was income from wages interest dividends etc he claimed itemized_deductions of dollar_figure and exemptions of dollar_figure to total zero taxable_income petitioner also reported income_tax_withholding of dollar_figure and claimed a refund of dollar_figure an amount equal to the social_security_tax pmec had previously withheld but did not specify the source from which tax was withheld petitioner submitted with his first form 1040x a schedule a itemized_deductions and schedule c profit or loss from business on line of schedule a other miscellaneous deductions petitioner claimed a dollar_figure deduction for what he called a claim of right founded on usc compensation_for personal labor the claim of right deduction of dollar_figure was equal to the amount of agi petitioner reported on his first form 1040x on schedule c petitioner reported gross_income of dollar_figure and an offsetting claim of right deduction of dollar_figure petitioner also submitted with his first form 1040x an affidavit which in part stated affiants affirm that the dollar_figure deduction claimed on line of the attached u s individual_income_tax_return form_1040 schedule a itemized_deduction sic is a claim of right adjustment founded on usc title_26 sec_1341 affiants make the claim of right is as sic follows a the affiants are claiming a natural right b the natural right is a right to make a living c the amount being claimed is a compensation_for personal labor that was received as repayment of a debt that was owed to affiants d the debt owed was for personal labor furnished by affiants sic no profit was made the law for this claim is founded in sec_1_861-8 and usc title_26 sec_1341 in date petitioner submitted a second form 1040x for second form 1040x petitioner reported zero agi in the explanation of changes to income deductions and credits section of the second form 1040x petitioner stated w-2 payer made an error concluding i was an sec_3401 employee and earned a wages petitioner submitted with his second form 1040x a self-prepared form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc form reporting zero wages the form_4852 required petitioner to explain his efforts to obtain a corrected form_w-2 petitioner stated requested but the company refuses to issue forms correctly listing payments a s wages as defined in a and a in contrast to the amounts reported on his first form 1040x on his second form 1040x petitioner reported income_tax_withholding of dollar_figure resulting in a second refund claim increased to dollar_figure an amount reflecting the social_security_tax and medicare_tax pmec had previously withheld respondent determined that neither the first form 1040x nor the second form 1040x was a valid_return and did not process either return ii tax_year in petitioner submitted to pmec a form_w-4 employee’s withholding allowance certificate claiming that he was exempt from tax at the end of pmec issued to petitioner a form_w-2 form_w-2 the form_w-2 reported wages of dollar_figure and withholding of dollar_figure for social_security_tax dollar_figure for medicare_tax and no withholding for federal_income_tax petitioner timely submitted a form_1040 for petitioner reported income from wages of dollar_figure and agi of dollar_figure and claimed itemized_deductions of dollar_figure and exemptions of dollar_figure to total zero taxable_income petitioner also reported income_tax_withholding of dollar_figure resulting in a refund claim of dollar_figure an amount equal to the social_security_tax and medicare_tax pmec had previously withheld again petitioner claimed a deduction for what he called a claim of right on schedule a in an amount equal to his form_w-2 wages attached to petitioner’ sec_2002 return was an affidavit that was identical to the affidavit attached to the first form 1040x except for the amount of deduction claimed which for was dollar_figure see supra p in date petitioner submitted a form 1040x for petitioner reported agi of zero itemized_deductions or standard_deduction of dollar_figure exemptions of dollar_figure and negative taxable_income of dollar_figure petitioner reported income_tax_withholding of dollar_figure resulting in a refund claim of dollar_figure as with his second form 1040x in the explanation of changes to income deductions and credits section petitioner wrote w-2 payer made an error concluding i was an sec_3401 employee and earned a wages petitioner submitted with hi sec_2002 form 1040x a self-prepared form_4852 form reporting zero wages the form_4852 required petitioner to explain his efforts to obtain a corrected form_w-2 petitioner again wrote requested but the company refuses to issue forms correctly listing payments a s wages as defined in a and a petitioner’s timely filed form_1040 was accepted as a valid_return and processed respondent determined that petitioner’ sec_2002 form 1040x was not a valid_return and did not process it iii tax_year at the end of pmec issued to petitioner a form_w-2 form_w-2 the form_w-2 reported wages of dollar_figure and withholding of dollar_figure for social_security_tax dollar_figure for medicare_tax and dollar_figure for federal_income_tax also at the end of pmec issued to petitioner a form 1099-misc reporting dollar_figure petitioner did not file a form_1040 for by its due_date or extension date in in date petitioner submitted a form_1040 for petitioner drew a line through all of the income items and did not report any income or agi petitioner reported income_tax_withholding of dollar_figure and claimed a refund of dollar_figure an amount equal to the federal_income_tax social_security_tax and medicare_tax pmec had previously withheld petitioner submitted with his form_1040 a self-prepared form_4852 form reporting zero wages the form_4852 required petitioner to explain his efforts to obtain a corrected form_w-2 once again petitioner wrote requested but the company refuses to issue forms correctly listing payments a s wages as defined in a and a respondent determined that petitioner’s form_1040 was not a valid_return and did not process it iv tax_year at the end of pmec issued to petitioner a form_w-2 form_w-2 the form_w-2 reported wages of dollar_figure and withholding of dollar_figure for social_security_tax dollar_figure for medicare_tax and dollar_figure for federal_income_tax also at the end of pmec issued to petitioner a form 1099-misc reporting dollar_figure petitioner submitted a form_1040 for on date petitioner again drew a line through all of the income items and did not report any income or agi petitioner reported income_tax_withholding of dollar_figure and claimed a refund of dollar_figure an amount equal to the federal_income_tax social_security_tax and medicare_tax pmec had previously withheld petitioner submitted with his tax_return a self-prepared form_4852 form reporting zero wages the form_4852 required petitioner to explain his efforts to obtain a corrected form_w-2 as with every other form petitioner wrote requested but the company refuses to issue forms correctly listing payments a s wages as defined in a and a respondent determined that petitioner’s form_1040 was not a valid income_tax return and did not process it v revenue_agent examination revenue_agent jeffers ra jeffers was assigned to examine petitioner’s tax returns for ra jeffers credibly testified that petitioner was uncooperative and that he continuously asserted frivolous arguments throughout the examination process petitioner failed to appear for three different scheduled appointments with ra jeffers in a letter dated date petitioner submitted to the internal_revenue_service irs the same affidavit that was attached to hi sec_2002 form_1040 in which he asserted a claim of right deduction in another letter petitioner submitted to ra jeffers dated date petitioner stated that he and his wife were private citizens and non-taxpayers as legally defined ra jeffers issued to petitioner publications addressing topics such as why citizens of the united_states must pay taxes and the truth about frivolous tax arguments after failing to receive documentation from petitioner ra jeffers issued summonses to pmec and to bank of america for petitioner’s bank records petitioner responded by writing a letter dated date to bank of america urging it not to comply with the summons vi petitioner’s bank records petitioner endorsed checks and deposited moneys received from pmec and various other sources into several different bank accounts at local oklahoma bank one such account was petitioner’s personal checking account that he held jointly with his wife personal account while another was held in the names of petitioner’s wife and daughter a petitioner’s personal account4 petitioner deposited most of the paychecks he received from pmec into his personal account several times each month in and petitioner or his wife wrote checks from petitioner’s personal account made payable to braechele resources inc braechele for approximately dollar_figure-dollar_figure per check the local oklahoma bank lists itself as the international bank of commerce on its bank records the court will refer to the bank as local oklahoma bank respondent introduced into evidence the bank records for petitioner’s personal account for and the bank records were not introduced into evidence b wife and daughter’s account5 on occasion petitioner would deposit checks made out to him into the account held in the names of his wife and daughter as with petitioner’s personal account in and the account held in the names of petitioner’s wife and daughter made regular payments to braechele also in and braechele issued checks made payable to petitioner’s daughter that were deposited into the account held in the names of petitioner’s wife and daughter vii petitioner’s concealed bank records in addition to depositing moneys into his personal account and the account held in the names of his wife and daughter petitioner also deposited moneys received from various sources into another local oklahoma bank account held in the name of theocentric foundation theocentric account and a bank of america account held in the name of braechele braechele account although the braechele and theocentric accounts were in the names of business entities petitioner used the funds deposited into these accounts to pay the personal living_expenses of himself and his family petitioner has identified these accounts but respondent introduced into evidence the bank records for the account held in the names of petitioner’s wife and daughter for and the bank records were not introduced into evidence he has failed to explain any business_purpose for either the theocentric account or the braechele account a theocentric account6 petitioner opened the theocentric account with local oklahoma bank in date on local oklahoma bank’s business application signature card petitioner indicated that theocentric foundation theocentric was a corporation sole but he did not provide a taxpayer_identification_number or any other identifying information other than theocentric’s name and address petitioner designated himself as overseer of theocentric as overseer petitioner had full control_over the corporation sole including signature_authority in and petitioner occasionally caused theocentric to write checks made payable respondent introduced into evidence the bank records for the theocentric account for and the bank records were not introduced into evidence historically a corporation sole is a succession of persons holding an ecclesiastical or monarchial office see gardner v commissioner t c __ __ slip op pincite date citing black’s law dictionary 7th ed and bryan a garner a dictionary of modern legal usage 2d ed corporations sole are authorized under the laws of some states to enable religious leaders to hold property and conduct business for the benefit of the religious entity as opposed to the benefit of the officeholder himself see id citing revrul_2004_41 c b the record does not reflect whether petitioner actually took the steps necessary to organize theocentric as a corporation sole under the laws of any state to braechele and consistently used funds deposited into the theocentric account to pay his personal living_expenses including his credit card and cell phone bills petitioner has failed to explain any business_purpose for the theocentric account b braechele account8 braechele was incorporated in the state of nevada on date on its form ss-4 application_for employer_identification_number william reed was listed as the principal officer of braechele in its articles of incorporation braechele stated that its first board_of directors would consist of one member mr reed on another document submitted to bank of america mr reed was listed as braechele’s president secretary treasurer and director on bank of america’s signatory notarization form mr reed was listed as the person with signature_authority over the braechele account on its form ss-4 however braechele listed its business address as the same address petitioner had consistently listed on his irs filings and the account statements for the braechele account were mailed to petitioner’s address respondent introduced into evidence the bank records for the braechele account for and petitioner routinely deposited personal checks he received from various sources into the braechele account in addition as discussed supra braechele received and deposited checks from petitioner’s personal account the account held in the names of petitioner’s wife and daughter and the theocentric account during all of the years at issue petitioner used the braechele account to pay for the personal living_expenses and other personal expenses of himself and his family importantly all checks issued out of the braechele account were in the name of braechele and were pre-signed by mr reed petitioner admitted during trial that the braechele account although in the name of braechele was really his personal account in summary much of petitioner’s income was concealed in the braechele and theocentric accounts petitioner sometimes deposited moneys directly into the corporate accounts but most of the time he deposited moneys he received into his personal account or alternatively into an account held in the names of his wife and daughter regular payments were then made to braechele from petitioner’s personal account and the account held in the names of petitioner’s wife and daughter from the theocentric and braechele accounts petitioner would then issue checks in the names of the corporations to pay the personal expenses of himself and his family most expenses were paid out of the braechele account likely because mr reed sent blank pre-signed checks to petitioner who then had unfettered discretion to use checks that were in a corporation’s name and were not signed by petitioner himself to pay personal expenses in fact in mr reed pleaded guilty to count of conspiracy to defraud the united_states counts of aggravated identity theft and count of evasion of payment of tax as part of the plea memorandum submitted to the u s district_court for the district of nevada mr reed admitted that he helped form and was a member of the first board_of directors of asset protection group inc apg in the plea memorandum mr reed also admitted to the following apg’s asset protection services allowed clients to place funds in bank accounts that could never be traced back to the clients themselves apg effectuated this process by creating and using nevada corporations which employed apg as resident agent and nominee officer via reed the vast majority of the nevada corporations listed reed as the nominee officer the majority of bank accounts established by apg for these newly formed nevada corporations were opened at nevada first bank which was purchased by bank of nevada in because reed was the sole officer and director of the nevada corporations created by apg reed was usually the sole signor on the bank of nevada nominee bank accounts to allow apg clients to access funds deposited in the nominee accounts reed would either issue checks on the nominee bank accounts at the direction of the apg clients or he would send blank pre-signed checks to the customers to use at their discretion the apg clients had complete control of the nevada corporations and the nominee bank accounts associated with the corporations viii petitioner’s concealed real_estate properties and the green family_trust petitioner owned several properties including one on beech street another on 111th street and one on aspen street all in broken arrow oklahoma beech property 111th street property and aspen property respectively according to a uniform residential_loan application signed by petitioner on date the beech property 111th street property and aspen property had market values of dollar_figure dollar_figure and dollar_figure respectively dating back to each of these properties appeared to have been transferred several times between petitioner and several entities for little or no consideration via quitclaim_deed or general warranty deed petitioner has failed to explain any business_purpose for the multiple transfers a beech property on date petitioner purported to transfer the beech property to an entity called beach properties for consideration of dollar_figure on date beach properties purported to transfer the beech property to braechele for the court is aware of the different spellings--beech and beach--that are used for the beech property which is on beech street and the entity beach properties there is no evidence in the record as to whether beach properties is a real business_entity consideration of dollar_figure on date braechele purported to transfer the beech property back to petitioner for consideration of dollar_figure petitioner’s wife signed the quitclaim_deed as braechele’s vice president on date beach properties purported to transfer the beech property back to petitioner for consideration of dollar_figure petitioner signed the quitclaim_deed as beach properties’ authorized agent also on date braechele again purported to transfer the beech property back to petitioner for consideration of dollar_figure but this time petitioner signed the quitclaim_deed as braechele’s vice president petitioner then purported to transfer the beech property to d scott heineman and kurt f johnson trustees of the green family_trust on date none of the transfers were reflected on the respective tax returns for the years at issue b 111th street property on date petitioner signed a quitclaim_deed purporting to transfer the 111th street property to an entity called future resources for consideration of dollar_figure future resources then purported to transfer the 111th street property to braechele by quitclaim_deed for consideration of dollar_figure on date on date braechele purported to transfer the 111th street property back to petitioner for consideration of dollar_figure petitioner’s wife signed the quitclaim_deed as braechele’s vice president on date braechele again purported to transfer the 111th street property to petitioner for consideration of dollar_figure only this time petitioner signed the quitclaim_deed as braechele’s vice president again none of the transfers were reflected on the respective tax returns for the years at issue c aspen property on date an entity called seja-4 l c purported to transfer the aspen property to petitioner by general warranty deed for consideration of dollar_figure petitioner then purported to transfer the aspen property to theocentric for consideration of dollar_figure on date on date petitioner and his wife again purported to transfer the aspen property by quitclaim_deed but this time to mr heineman and mr johnson trustees of the green family_trust on date theocentric purported to transfer the aspen property to the green family_trust for consideration of dollar_figure petitioner signed the quitclaim_deed as theocentric’s overseer none of the transfers were reported on the respective tax returns for the years at issue d green family_trust petitioner and his wife purported to establish the green family_trust naming mr heineman and mr johnson as trustees in and mr heineman and mr johnson ran a mortgage elimination scheme through an entity called the dorean group in mr heineman and mr johnson were indicted on charges of conspiracy to commit mail fraud and over counts of mail fraud for their participation in the mortgage elimination scheme both were ultimately found guilty and sentenced to over years in a federal penitentiary respondent introduced into evidence the indictment against mr johnson and mr heineman that was filed in the u s district_court for the northern district of california the relevant paragraphs in the indictment state as part of the dorean group’s debt elimination program heineman johnson and the dorean group established trusts trusts the trustees of the trusts were heineman and johnson and the beneficiaries were the dorean group’s client in furtherance of the program heineman johnson and the dorean group caused dorean group clients to record quitclaim deeds with the recorder’s office clerk of the court’s office and register of deeds’ office in the jurisdiction in which the dorean group’s clients’ properties were located whereby clients purportedly transferred their respective interests in mortgaged properties to the corresponding trusts heineman johnson and the dorean group then caused to be sent by mail delivery a self-executing presentment packet hereinafter presentment packet consisting of various documents to the lenders of the dorean group’s clients’ loans in the presentment packet heineman johnson and the dorean group claimed to be authorized to act on behalf of the borrower and demanded the lender to prove the validity of its loan to the borrower within days wording in the presentment packet further alleged that if the lender failed to prove the validity of the loan the dorean group would deem this to be the lender’s tacit asset and default and would act as the lender’s agent and attorney-in-fact to correct title on the property secured_by the lender’s loan after a presentment packet was sent by mail delivery to the lender of a dorean group client’s loan and at least days had elapsed heineman johnson and the dorean group caused a specific power_of_attorney to be sent typically by mail delivery to the recorder’s office clerk of the court’s office and register of deeds’ office in the jurisdiction in which each client’s property was located to be recorded on the client’s property title in this recordation on which heineman’s signature typically appeared heineman and if he was not able johnson was purportedly acting as agent and attorney-in-fact on behalf of the lender acting allegedly on behalf of the lender as its agent and or attorney-in-fact heineman johnson and the dorean group caused a discharge of mortgage to be sent typically by mail delivery to the recorder’s office clerk of the court’s office and register of deeds’ office in the jurisdiction in which the dorean group client’s property was located to be recorded as part of that property’s title in this recordation it was falsely claimed that the loan secured_by the property had been fully paid when such loan had not been fully repaid this recordation caused the dorean group client’s property title to falsely appear free and clear of any encumbrances when the lender’s secured loan had not been fully paid with title appearing free and clear of any encumbrances heineman johnson and the dorean group caused at least five of its clients to successfully obtain a refinance loan from a separate lender when a refinance loan was obtained the dorean group received of the refinance loan’s proceeds the dorean group client retained approximately of the proceeds respondent introduced the following documents into evidence to demonstrate that petitioner participated in this mortgage elimination scheme on a uniform residential_loan application signed date petitioner stated that the aspen property was subject_to a mortgage of dollar_figure petitioner caused to be recorded with the recorder’s office a quitclaim_deed signed on date whereby petitioner and his wife purported to transfer the aspen property to mr heineman and mr johnson in their capacity as trustees of the green family_trust mr heineman then signed and sent to the recorder’s office a discharge of mortgage which claimed that the mortgage on the aspen property was fully paid and requested the register of deeds to discharge the mortgage and attached to the discharge of mortgage was a specific power_of_attorney through which mr heineman purported to be the attorney-in-fact of countrywide home loans in date the u s district_court for the northern district of oklahoma determined that petitioner had attempted to participate in the mortgage elimination scheme by creating the green family_trust and naming mr heineman and mr johnson as purported trustees see united_states v green no 12-cv- 441-jed-fhm wl n d okla date aff’d sub nom united_states v wells fargo home mortg __ f app’x __ wl 10th cir date the district_court ordered that all transfers of the beech property 111th street property and aspen property made to the green family_trust were null void and without effect id wl at in addition the district_court ordered that all instruments filed by the greens mr heineman or mr johnson in an attempt to extinguish or diminish the lien rights of the mortgagee banks including any specific power_of_attorney and discharge of mortgage were null void and without effect id ix substitutes for returns respondent prepared substitutes for returns under sec_6020 for petitioner’s tax_year sec_2001 and stating that petitioner had unreported wage or salary income of dollar_figure dollar_figure and dollar_figure and unreported business income of dollar_figure dollar_figure and dollar_figure for and respectively in addition the substitute for return for petitioner’s tax_year stated that petitioner was subject_to self-employment_tax of dollar_figure these substitutes for returns consisted of forms income_tax examination changes forms 886-a explanation of items and forms irc section the court takes judicial_notice of the u s district_court for the northern district of oklahoma’s decision and the u s court_of_appeals for the tenth circuit’s affirmation b certification which were signed by an authorized irs official or employee i unreported income a burden_of_proof opinion generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 when a case involves unreported income the u s court_of_appeals for the tenth circuit to which this case would be appealable absent a stipulation to the contrary has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 948_f2d_1188 10th cir once the commissioner introduces some substantive evidence linking the taxpayer to the income the presumption of correctness applies and the burden shifts to the taxpayer to produce substantial evidence overcoming it id respondent introduced into evidence forms w-2 and forms 1099-misc for and the record establishes and petitioner admitted at trial that he received payments as reported for and the court concludes that respondent has laid the requisite minimal evidentiary foundation for the contested unreported income and that respondent’s determinations are entitled to the presumption of correctness sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer produces credible_evidence on any factual issues and satisfies the requirements of sec_7491 petitioner did not argue for the applicability of sec_7491 and has not shown that he meets the requirements to shift the burden therefore the burden_of_proof remains his b gross_income the notice_of_deficiency for and was based on substitutes for returns prepared by respondent under sec_6020 on the basis of the forms w-2 and forms 1099-misc substitutes for returns were prepared in which respondent determined that petitioner had unreported wage or salary income of dollar_figure dollar_figure and dollar_figure and unreported business income of dollar_figure dollar_figure and dollar_figure for and respectively sec_61 and defines gross_income as all income from whatever source derived including compensation_for services and gross_income derived from business wages and salaries are compensation_for services that are includible in gross_income see sec_1_61-2 income_tax regs petitioner admitted at trial to receiving compensation_for services as reported on forms w-2 and forms 1099-misc for and that compensation falls within the definition of gross_income under sec_61 petitioner has made many unfounded arguments--including an assertion that wages are not income--which lead him to his conclusion that he is not liable for federal_income_tax all of which this court and the u s court_of_appeals for the tenth circuit have consistently held lack even colorable merit and are frivolous see 919_f2d_1440 10th cir the following arguments among others made by the taxpayers were completely lacking in legal merit and patently frivolous wages are not income no statutory authority exists for imposing an income_tax on individuals and the commissioner has no power or authority to administer the internal revenue laws aldrich v commissioner tcmemo_2013_201 at taxpayer’s argument that the lack of underlying code_of_federal_regulations to support the statutes nullified the statutes was frivolous garber v commissioner tcmemo_2012_ wl at taxpayer’s claims that the commissioner was unable to provide him with any section of the code that would make the taxpayer liable for federal_income_tax and that he was not a withholding_agent were frivolous and devoid of any basis in law aff’d 500_fedappx_540 7th cir lindberg v commissioner tcmemo_2010_67 taxpayer’s argument that her wages were not taxable because the third-party information returns did not correctly apply the definition of wages in sec_3121 lacked even considerable merit and was frivolous carskadon v commissioner tcmemo_2003_237 wl at taxpayers’ argument that wages were not income was frivolous where the arguments were tax defier rhetoric based on mere semantics and unsupported by the law corcoran v commissioner tcmemo_2002_18 wl at taxpayer’s argument that he had no gross_income pursuant to sec_861 from sources within the united_states and without the united_states was completely lacking in merit aff’d 54_fedappx_254 9th cir the court perceives no need to address petitioner’s arguments further to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 accordingly respondent’s determinations with respect to petitioner’s unreported income for and are sustained and respondent’s determination that petitioner is liable for self-employment_tax for is sustaineddollar_figure ii deduction based on sec_861 and sec_1341 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 as with the unreported income issue see supra p petitioner did not argue for the applicability of sec_7491 and has not shown that he meets the requirements to shift the burden therefore the burden_of_proof remains his respondent processed petitioner’ sec_2002 income_tax return but disallowed what petitioner had termed a claim of right deduction on his schedule a of dollar_figure petitioner’s claimed deduction was equal to the wages he received from pmec in in the affidavit attached to hi sec_2002 form_1040 petitioner stated that the deduction was based on sec_1341 and sec_1_861-8 income_tax regs for compensation_for personal labor that was received as repayment of on the basis of petitioner’s business income of dollar_figure in respondent determined that petitioner is liable for self-employment_tax of dollar_figure for taking into account the deduction allowed by sec_164 see sec_1401 petitioner did not challenge this determination in his petition a debt as discussed supra petitioner’s argument is the type of frivolous argument that this court and the u s court_of_appeals for the tenth circuit have consistently rejected see eg lonsdale f 2d pincite carskadon v commissioner wl at corcoran v commissioner wl at accordingly respondent’s disallowance of petitioner’ sec_2002 schedule a deduction based on sec_861 and sec_1341 is sustained iii sec_6651 addition_to_tax respondent determined petitioner was liable for the sec_6651 fraudulent_failure_to_file addition_to_tax for and sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return sec_6651 provides that the subsection a addition_to_tax shall be increased from to of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file a return up to in the aggregate where such failure to timely file is fraudulent in ascertaining whether a taxpayer’s failure to timely file was fraudulent under sec_6651 the court considers whether the taxpayer failed to timely file a return for the taxable_year where there was a tax_liability required to be shown on a return because of fraudulent intent see sec_6651 b f 102_tc_632 porter v commissioner t c memo at respondent has the burden of proving these elements by clear_and_convincing evidence for each year for which fraud is alleged sec_7454 rule b see 763_f2d_1139 10th cir aff’g tcmemo_1984_152 clayton v commissioner t c pincite porter v commissioner at taylor v commissioner tcmemo_1995_269 wl at aff’d without published opinion 108_f3d_1388 wl 10th cir a whether petitioner filed valid returns because sec_6651 increases the addition_to_tax imposed by subsection a respondent first must prove that petitioner failed to timely file a required federal tax_return see sec_6651 respondent introduced forms w-2 showing that petitioner earned enough income to require him to make a return for each of the years at issue see sec_6011 sec_6012 although petitioner submitted documents purporting to be returns for and respondent determined that those returns were invalid the code does not define what constitutes a valid_return see 140_tc_273 on the basis of the supreme court’s opinions in 293_us_172 and 280_us_453 this court has established a four-part test to determine whether a document submitted by a taxpayer is a valid_return in order to qualify as a return the document must meet the following requirements the document must contain sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d 793_f2d_139 6th cir see 144_tc_63 appleton v commissioner t c pincite this court and the u s court_of_appeals for the tenth circuit have consistently held that a form_1040 with zeros on every income line is devoid of financial data and is therefore not a valid_return see eg 562_fedappx_646 10th cir 638_f2d_182 10th cir holding that a document that does not provide information from which a tax can be computed is not a return 120_tc_163 petitioner’s second form 1040x and form sec_1040 for and reported zeros on every income line accordingly petitioner’s second form 1040x and form sec_1040 for and were not valid tax returns petitioner did not file a form_1040 for instead petitioner filed two form sec_1040x although the first form 1040x reported agi of dollar_figure the return lacked information sufficient to apprise respondent of petitioner’s federal tax_liability and misrepresented social_security_tax withheld as federal_income_tax withheld even if the first form 1040x had not misrepresented petitioner’s federal_income_tax withholding the return lacked information sufficient to apprise respondent of petitioner’s federal tax_liability because it does not contain any information as to the source_of_income from which tax was purportedly withheld see united_states v rickman f 2d pincite where the taxpayer reported zero income requested a refund of tax withheld but did not make disclosures from which a tax might be determined the court held that the return did not contain information from which a tax could be computed and was not an honest and reasonable attempt to satisfy the requirements of the tax law oman v commissioner tcmemo_2010_276 wl at applying the beard test the court determined that a taxpayer’s form_1040 did not contain sufficient data to calculate tax_liability where the return showed dollar_figure tax withheld but did not contain any information as to income from which such tax was purportedly withheld because petitioner’s first form 1040x did not contain sufficient data to calculate the tax_liability it was not a valid tax_return see rickman f 2d pincite beard v commissioner t c pincite respondent has clearly and convincingly proven that petitioner had an obligation to file timely income_tax returns showing tax_liabilities for and and failed to do sodollar_figure b whether petitioner’s failure_to_file was fraudulent in determining whether a taxpayer had the requisite fraudulent intent for imposition of the sec_6651 addition_to_tax the court considers the same elements that it considers in imposing the fraud_penalty under sec_6663 and former sec_6653 clayton v commissioner t c pincite fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax zell v commissioner f 2d pincite3 clayton v commissioner t c pincite the existence of fraudulent intent is determined by looking at the entire record and the taxpayer’s conduct see dileo v commissioner t c because sec_6651 is keyed to subsec a a taxpayer cannot be liable for a subsec f addition_to_tax if the failure_to_file is due to reasonable_cause and not willful neglect see sec_6651 mohamed v commissioner tcmemo_2013_255 at petitioner bears the burden_of_proof with regard to the reasonable_cause exception of sec_6651 see 116_tc_438 and he did not meet this burden aff’d 959_f2d_16 2d cir taylor v commissioner wl at fraud is never presumed and must be proven by independent evidence zell v commissioner f 2d pincite 55_tc_85 taylor v commissioner wl at fraud need not be established by direct evidence which is rarely available but may be proved by circumstantial evidence and reasonable inferences drawn from the facts 99_tc_202 taylor v commissioner wl at in determining whether there was fraudulent intent the court will look at a nonexclusive list of factors or badges_of_fraud see 796_f2d_303 9th cir aff’g tcmemo_1984_601 niedringhaus v commissioner t c pincite 91_tc_874 taylor v commissioner wl at these factors include failing to file income_tax returns filing false documents including false income_tax returns understating income concealing income or assets engaging in illegal activity failing to cooperate with tax authorities and asserting frivolous arguments and objections to the tax laws bradford v commissioner f 2d pincite niedringhaus v commissioner t c pincite taylor v commissioner wl at while no single factor is determinative for establishing fraud the existence of several badges_of_fraud may constitute compelling circumstantial evidence of fraud bradford v commissioner f 2d pincite niedringhaus v commissioner t c pincite taylor v commissioner wl at the u s court_of_appeals for the tenth circuit has held that willful refusal to file or the filing of protest returns is not by itself enough to justify fraud penalties rather when a taxpayer fails to file a return he is not liable for fraud penalties unless he commits some affirmative act of concealment or misrepresentation zell v commissioner f 2d pincite petitioner’s behavior exhibits many of the badges listed above failing to file income_tax returns while the mere failure_to_file a return standing alone is not sufficient to support a finding of fraud see id an extended pattern of failing to file returns is a badge of fraud and may be persuasive circumstantial evidence of the intent to evade tax see bradford v commissioner f 2d pincite petzholdt v commissioner 92_tc_661 petitioner failed to file valid federal income_tax returns for and as discussed supra this factor weighs against petitioner for and filing false documents filing false documents with the irs constitutes an affirmative act of misrepresentation sufficient to justify the fraud_penalty zell v commissioner f 2d pincite petitioner filed false documents with the irs for and for each year petitioner submitted an invalid form_1040 or form 1040x and submitted false forms reporting zero wages after unsuccessfully attempting to persuade pmec to submit false forms w-2 not only did petitioner attempt to evade income_tax by filing false returns but each year he attempted to have social_security and medicare_tax erroneously refunded to him by reporting those amounts as income_tax_withholding this factor weighs against petitioner for and understating income a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the understatements are not due to innocent mistake or are not otherwise satisfactorily explained see 348_us_121 317_us_492 70_tc_562 aff’d without published opinion 621_f2d_439 5th cir taylor v commissioner wl at petitioner admitted that he received all amounts that were reported on his forms w-2 and forms 1099-misc yet he either reported zero income or attempted to zero out his income by claiming deductions in amounts equal to his income under the frivolous claim of right this factor weighs against petitioner for and concealing income and assets an intent to evade tax may be inferred from concealment of assets or covering up sources of income spies u s pincite concealing assets coupled with a failure_to_file tax returns is a strong indication of fraud freidus v commissioner tcmemo_1999_195 wl at a taxpayer’s use of nominee corporations is evidence of asset concealment see bennett v commissioner tcmemo_2014_256 at finding a taxpayer liable for the sec_6651 addition_to_tax where he adopted various means of concealing income by diverting income to nominees lain v commissioner tcmemo_2012_99 wl at placing title to assets in the name of a nominee evidences a taxpayer’s fraudulent intent devries v commissioner tcmemo_2011_185 wl at finding that placing title to assets in the name of nominees evidences that the taxpayer’s failure_to_file tax returns was done with fraudulent intent for the taxpayer to be subject_to the sec_6651 addition_to_tax freidus v commissioner wl at finding that the taxpayer used corporate accounts as mere repositories for proceeds derived from the taxpayer’s income-producing activities jones v commissioner tcmemo_1994_230 finding that a taxpayer’s use of alter ego corporations to conduct personal as well as business transactions was evidence of asset concealment aff’d without published opinion 68_f3d_460 4th cir a nominee is an entity or individual who holds bare_legal_title to assets owned by another entity or individual see 211_f3d_280 5th cir devries v commissioner wl at perhaps most damning to petitioner respondent introduced clear_and_convincing evidence that petitioner went to great lengths to affirmatively act to conceal income and assets petitioner used at least two corporate nominee bank accounts--the braechele and theocentric accounts--to conceal personal income respondent introduced clear_and_convincing evidence in the form of bank records showing that much of petitioner’s income flowed into and then out of the braechele and theocentric accounts the braechele and theocentric accounts however were nothing more than corporate nominees all income and expenses flowing therefrom were chargeable to petitioner petitioner would either deposit personal income directly into one of the corporate nominee accounts or deposit income into his personal account or an account held in the names of his wife and daughter and then make a separate payment from his personal account or his wife and daughter’s account to one of the corporate nominee accounts perhaps most alarming and the strongest evidence of petitioner’s intent to conceal income and assets is the fact that petitioner received and had unfettered discretion to use blank checks in the name of braechele that were pre-signed by mr reed petitioner used those checks to pay the personal expenses of himself and his family in other words petitioner deliberately funneled his income into braechele with the expectation that it would come out of the funnel without being able to be traced back to him the braechele account as structured and operated by petitioner is the scheme devised by mr reed the same scheme that lead mr reed to plead guilty to conspiracy to defraud the united_states aggravated identity theft and evasion of payment of tax petitioner has not attempted to argue that a legitimate business_purpose exists for either the braechele or theocentric accounts to the contrary petitioner openly admitted at trial that the braechele account was his personal account on the basis of the evidence presented to the court respondent has convincingly established that petitioner created at least the braechele and theocentric accounts for the purpose of concealing his personal income under the guise of corporate nominees braechele and mr reed and theocentric in and this factor weighs against petitioner for and in addition to concealing income in corporate nominee bank accounts petitioner used corporate nominees to conceal assets the court has previously held that placing title to assets in the name of nominees evidences fraudulent intent for a taxpayer to be subject_to the sec_6651 addition_to_tax see devries v commissioner wl at leggett v commissioner tcmemo_1999_100 aff’d without published opinion 221_f3d_1357 11th cir petitioner purported to transfer the beech property 111th street property and aspen property between himself and several nominee corporations in attempt to conceal the properties these properties valued at dollar_figure dollar_figure and dollar_figure respectively were purportedly transferred several times for consideration not exceeding dollar_figure on any transfer often times petitioner or his wife signed on even though respondent did not introduce into evidence the bank records for petitioner’s personal account the account held in the names of petitioner’s wife and daughter and the theocentric account the bank records for the braechele account along with petitioner’s admissions during trial establish that petitioner continued to pay personal expenses out of the braechele account during accordingly respondent convincingly established that the braechele account continued to be nothing more than a nominee bank account during behalf the various entities indicating that petitioner still controlled the use and disposition of the properties petitioner has not presented any evidence or advanced any argument to rebut respondent’s assertion that petitioner used beach properties braechele future resources theocentric and the green family_trust as nominees to conceal his personal assets this factor weighs against petitioner engaging in illegal activity engaging in an illegal activity is a badge of fraud see niedringhaus v commissioner t c pincite in petitioner participated in an illegal mortgage elimination scheme by creating the green family_trust and then transferring the aspen property to the green family_trust after the transfer the trustees purporting to be the attorney-in-fact for the lender then caused a specific power_of_attorney and discharge of mortgage to be delivered to the recorders office and requested a discharge of mortgage on the aspen property this scheme as structured and operated by petitioner is the same scheme for which mr heineman and mr johnson the trustees of the green family_trust were convicted for fraud this factor weighs against petitioner for failing to cooperate with tax authorities failure to cooperate with revenue agents during an audit is a badge of fraud see zell v commissioner f 2d pincite grosshandler v commissioner t c taylor v commissioner wl at the court has previously held that attempting to circumvent the commissioner’s efforts to obtain records when he has issued a summons evinces a fraudulent intent see porter v commissioner at petitioner failed to appear at three scheduled appointments and attempted to impede ra jeffers’ examination first by refusing to submit documents that she requested then by asserting frivolous legal arguments and finally by urging bank of america to refuse to comply with her summons of the braechele account records this factor weighs against petitioner asserting frivolous arguments frivolous irrelevant and meritless arguments coupled with affirmative acts designed to evade federal_income_tax support a finding of fraud see 86_tc_1253 porter v commissioner at not only did petitioner assert frivolous arguments to ra jeffers but as discussed supra petitioner has consistently maintained those arguments to the court in this case and has previously raised frivolous arguments in other cases before the court see eg 608_fedappx_671 10th cir the court has previously warned petitioner that if he continued to assert frivolous arguments the court would impose the sec_6673 penalty see id this factor weighs against petitioner e conclusion taking the entire record into account the court concludes that petitioner’s failure_to_file timely tax returns for and was fraudulent although petitioner submitted form sec_1040 or sec_1040x for and none of those documents were valid returns petitioner’s failure_to_file a valid_return for each year was deliberate and intended to conceal the fact that he had income subject_to tax respondent has proven fraudulent intent by showing that petitioner committed affirmative acts of concealment or misrepresentation with respect to each year see zell v commissioner f 2d pincite petitioner is therefore liable for the addition_to_tax under sec_6651 for and since petitioner is liable under sec_6651 there is no need to discuss respondent’s alternative position that petitioner is liable under subsection a iv sec_6663 civil_fraud penalty respondent determined that petitioner is liable for the sec_6663 civil_fraud penalty for sec_6663 imposes a penalty equal to of a taxpayer’s underpayment of federal_income_tax that is due to fraud an underpayment for purposes of the sec_6663 civil_fraud penalty is in general the excess of the amount of tax due over the amount of tax_shown_on_the_return sec_6664 see mohamed v commissioner tcmemo_2013_255 at if any portion of the underpayment is attributable to fraud the entire underpayment will be treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 in other words the sec_6663 fraud_penalty consists of two elements the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment dileo v commissioner t c pincite to establish fraud the commissioner must prove both elements with clear_and_convincing evidence sec_7454 rule b dileo v commissioner t c pincite taylor v commissioner wl at as discussed supra petitioner was not entitled to a deduction for what he termed a claim of right for thus an underpayment existed respondent clearly and convincingly established the first element of the sec_6663 civil_fraud penalty as discussed supra in determining whether a taxpayer had the requisite fraudulent intent for imposition of the sec_6651 addition_to_tax the court considers the same elements that it considers in imposing the fraud_penalty under sec_6663 and former sec_6653 clayton v commissioner t c pincite respondent has introduced clear_and_convincing evidence that many of the badges_of_fraud that were present in and discussed supra were present in with respect to at least some portion of the underpayment thereby proving the second element of fraud for example although petitioner filed a valid form_1040 for he attempted to zero out his income under the frivolous claim of right as he had for and petitioner filed a self-prepared form_4852 for showing zero wages after failing to convince pmec to file a false form_w-2 although he had not done so for and petitioner submitted a false form_w-4 to his employer for claiming to be exempt from tax this court and the u s court_of_appeals for the tenth circuit have held that filing a false form_w-4 is an affirmative act of misrepresentation and thus evidence of fraud see zell v commissioner f 2d pincite holding that where a taxpayer had not merely failed to file a return but also filed false forms w-4 thus committing an affirmative act of misrepresentation imposition of fraud_penalty was justified in contrast to petitioner’s first form 1040x for petitioner’s form_1040 for 2002--which respondent accepted as a valid return--was submitted on the proper form and specified the source--income from wages--of petitioner’s income and withholding accordingly the form_1040 for contained sufficient data to calculate tax_liability nix v commissioner tcmemo_2012_304 at filing a false form_w-4 is circumstantial evidence of fraud aff’d 553_fedappx_960 11th cir teeters v commissioner tcmemo_2010_244 where the commissioner has shown substantial amounts of unreported income on which the withholding has been reduced by submission of a false form_w-4 fraud has been established by clear_and_convincing evidence in addition respondent introduced evidence in the form of bank statements for to clearly establish that the braechele and theocentric accounts were nothing more than corporate nominees through which petitioner concealed his income see supra pp on the basis of the entire record the court concludes that petitioner is liable for the civil_fraud penalty under sec_6663 for since petitioner is liable under sec_6663 the court will not discuss respondent’s alternative position that petitioner is liable for an accuracy-related_penalty under sec_6662 v sec_6651 addition_to_tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure to timely pay hi sec_2001 and tax_liabilities sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amounts shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect sec_7491 provides that the commissioner bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount to satisfy his burden of production respondent must produce sufficient evidence that petitioner filed returns showing tax_liabilities for the years at issue see 127_tc_200 aff’d 521_f3d_1289 10th cir a return prepared by the commissioner in accordance with sec_6020 is treated as the return filed by the taxpayer for the purpose of determining the amount of the addition under sec_6651 sec_6651 wheeler v commissioner t c pincite respondent has the burden of proving that substitutes for returns satisfying the requirements of sec_6020 were submitted see cabirac v commissioner t c pincite gleason v commissioner tcmemo_2011_154 wl at see also wheeler v commissioner t c pincite to constitute a sec_6020 substitute for return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ 143_tc_376 quoting spurlock v commissioner tcmemo_2003_124 wl at aff’d 616_fedappx_391 10th cir the court has held that the requirements of sec_6020 have been met where the substitutes for returns consist of forms 4549-a forms 886-a and forms see rader v commissioner t c pincite gleason v commissioner wl at petitioner’s substitutes for returns included forms 4549-a forms 886-a and forms further the substitutes for returns purport to be sec_6020 returns contain the information necessary to calculate petitioner’s liabilities and are subscribed petitioner’s substitutes for returns constitute valid sec_6020 returns deemed to have been filed by petitioner for purposes of sec_6651 accordingly respondent has satisfied his burden once the commissioner meets his burden the burden_of_proof is with the taxpayer to show that the additions to tax that the commissioner determined in the notice_of_deficiency should not be imposed see 116_tc_438 petitioner’s burden requires that he prove that his failure to timely pay his federal_income_tax was due to reasonable_cause and was not due to willful neglect see sec_6651 the forms contain petitioner’s name and address petitioner’s taxpayer_identification_number eg social_security_number has been redacted in accordance with rule a petitioner did not pay any of his tax_liabilities for and petitioner has failed to present any evidence that would establish that his failure to pay was due to reasonable_cause and instead he has sought to rely on unreasonable and unsupportable arguments accordingly petitioner is liable for the addition_to_tax under sec_6651 for and vi sec_6654 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax for sec_6654 b and c imposes an addition_to_tax on an individual taxpayer who underpays at least one of four required installments of estimated_tax the addition_to_tax is calculated with reference to four installment payments each equal to of the required_annual_payment sec_6654 d a the required_annual_payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 option does not apply where a taxpayer has not filed a return_for_the_preceding_taxable_year id cl ii the commissioner has the burden of production with respect to the sec_6654 addition_to_tax sec_7491 to satisfy his burden of production under sec_7491 the commissioner must produce evidence establishing that the taxpayer had a required_annual_payment as defined in sec_6654 wheeler v commissioner t c pincite this burden requires the commissioner to produce evidence that allows the court to determine the amount of the required_annual_payment see sec_6654 and ii wheeler v commissioner t c pincite to determine the amount of petitioner’s required_annual_payment for the court must know whether petitioner filed a return_for_the_preceding_taxable_year and if so the amount of tax shown on that return see sec_6654 thus the commissioner must introduce evidence showing whether petitioner filed a return for and if he did the amount of tax shown on that return see id on the basis of the record the court concludes that respondent has not met his burden of production therefore petitioner is not liable for the sec_6654 addition_to_tax for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
